DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to application #16/390/027 filed on 4/22/2019.  Claims 1-17 are pending examination.  
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest "  an automated driving control unit that decides an action plan on a basis of the route information acquired by the route information acquisition unit, wherein the action plan includes a target vehicle speed sequence that defines a target vehicle speed at respective predetermined points at least on a road along which the vehicle will travel next, the vehicle is capable of performing deceleration using a power source braking mechanism that uses a braking force of a power source and deceleration using a mechanical braking mechanism that applies a mechanical braking force to rotation of wheels as a way for decelerating the vehicle, and the automated driving control unit calculates a requested braking force that is a braking force for decelerating the vehicle to a target vehicle speed in a case in which the target vehicle speed is achieved by decelerating the vehicle, calculates a predicted temperature of the mechanical braking mechanism in a case in which the requested braking force is achieved by the mechanical braking mechanism, and decides utilization proportions of the power source braking mechanism and the mechanical braking mechanism with respect to the requested braking force on a basis of the calculated predicted temperature of the mechanical braking mechanism.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-17 are allowed by virtue of their dependency.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/
Primary Examiner, Art Unit 3665B